Case 3:19-cv-00366-AJB-AHG Document 23-1 Filed 10/10/19 PageID.285 Page 1 of 9



  1 FITZGERALD KNAIER LLP
       Keith M. Cochran, Esq. (SBN: 254346)
  2    kcochran@fitzgeraldknaier.com
  3 402 West Broadway, Suite 1400
    San Diego, CA 92101
  4 Tel: (619) 241-4810
  5 Fax: (619) 955-5318
  6 Attorney for Defendant Stuart Stall
  7
  8
  9                             UNITED STATES DISTRICT COURT

 10                           SOUTHERN DISTRICT OF CALIFORNIA

 11
 12 Collette Stark, an individual,                Case No. 3:19-cv-0366-AJB-AHG
    Anton Ewing, an individual,
 13
                                                  Memorandum of Points and
 14                           Plaintiffs,         Authorities in Support of Defendant
       v.                                         Stuart Stall’s Motion to Dismiss the
 15
                                                  Second Amended Complaint
 16 Stuart Stall, an individual,
    US Global, an unknown entity,                 Date: January 16, 2020
 17                                               Time: 2:00 p.m.
 18                                               Courtroom: 4A
                               Defendant.
 19                                               Hon. Anthony J. Battaglia
 20                                               Hon. Magistrate Allison H. Goddard
 21                                               Case Filed: February 22, 2019
 22                                               Trial Date: None Set
 23
 24
 25
 26
 27
 28
                                   Collette Stark, et al. v. Stuart Stall, 3:19-cv-0366-AJB-AHG
                               Defendant’s Motion to Dismiss Second Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 23-1 Filed 10/10/19 PageID.286 Page 2 of 9



 1                                     I. INTRODUCTION
 2          Plaintiffs’ Second Amended Complaint alleges that Anton Ewing (“Ewing”)
 3   received telephone calls from an automatic telephone dialing system (“ATDS”) in
 4   violation of the Telephone Consumer Protection Act (“TCPA”). This claim is baseless
 5   as to Defendant Stuart Stall (“Stall”) because neither Stall nor any agent of Stall ever
 6   called Ewing. As to Plaintiff Collette Stark (“Stark”), there is still no allegation that she
 7   ever answered a call, which is why the Court dismissed her from the First Amended
 8   Complaint for lack of standing.
 9          Merits aside, dismissal is appropriate because Plaintiffs fail to satisfy basic
10   pleading requirements and demonstrate an inability or unwillingness to follow court
11   orders. Though this Court ordered Plaintiffs to provide necessary party US Global with
12   notice and an opportunity to respond, it appears that Plaintiffs did not properly serve
13   US Global. Though this Court cautioned Plaintiffs to state their claim in clear and
14   concise terms, the Second Amended Complaint is incoherent, failing to put Stall on
15   clear notice as to basic facts such as (1) who (Stall or US Global) allegedly called
16   Plaintiffs or (2) who (Ewing or Ewing and Stark) is now suing him. Finally, Plaintiffs’
17   Second Amended Complaint blatantly ignores an order from Judge Burns that directed
18   Ewing to file Judge Burns’ order along with any new pro se pleading Ewing files in the
19   Southern District. Plaintiffs’ repeated failure to state a proper claim or follow court
20   orders demonstrates that any amended pleading would be futile and wasteful of judicial
21   resources. Stall therefore respectfully requests that the Court dismiss the Second
22   Amended Complaint with prejudice.
23                                      II. BACKGROUND
24          Plaintiffs Ewing, a registered vexatious litigant,1 and Stark (“collectively,
25 “Plaintiffs”) filed their original complaint against Defendant Stall on February 22, 2019.
26 ECF No. 1. After Stall filed a motion to dismiss, which informed Plaintiffs of the
27 numerous defects in their pleading, Plaintiffs abandoned their original pleading and filed
28          1
                https://www.courts.ca.gov/documents/vexlit.pdf

                                              -1-                  3:19-cv-0366-AJB-AHG
                                 Defendant’s Motion to Dismiss Second Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 23-1 Filed 10/10/19 PageID.287 Page 3 of 9



 1 a First Amended Complaint on March 20, 2019. ECF No. 2. Stall responded to the
 2 First Amended Complaint with another motion to dismiss. ECF No. 7. The Court
 3 granted Defendant’s motion to dismiss the First Amended Complaint, reasoning, among
 4 other things, that Plaintiffs failed to join a necessary party, did not properly allege that
 5 Stark had standing or that Stall placed the calls at issue or had an agency relationship
 6 with the entity that purportedly placed the calls. ECF No. 14 (the “Order”). The Court
 7 granted Plaintiffs leave to amend. In doing so, the Court explicitly warned Plaintiffs to
 8 comply with Federal Rule of Civil Procedure 8 and not file another pleading with
 9 allegations that are “redundant, conclusory, unnecessarily voluminous, and highly
10 confusing.” Order at 11:8-18.
11            Plaintiffs have now filed a Second Amended Complaint. ECF No. 16 (the
12 “SAC”). It is just as muddled and confusing as the previous two iterations. The only
13 thing that is clear from this pleading is that Plaintiff Ewing alleges that he received
14 repeated and unwanted automated telephone calls in violation of the TCPA. It is not
15 clear whether Ewing is alleging that Stall or US Global (or both) placed the allegedly
16 TCPA offensive calls. At times Plaintiffs seem to allege that Stall placed the calls
17 himself:
18                 Plaintiff Ewing alleges that Defendant Stall placed repeated automated
19                  telephone calls to Plaintiff Ewing’s cell phone (619-719-9640 and 619-
20                  888-1296) from their phones and that the calls exhibited signs of being
21                  made with an Automated Telephone Dialing System, including repeated
22                  telemarketing calls to Plaintiff Ewing within a period of time in January
23                  and February 2019 and the presence of a pause or click, which is
24                  commonly associated with an Automated Telephone Dialing System
25                  (ATDS). Those allegations are true and are sufficient to establish the
26                  elements of a TCPA claim. SAC ¶ 13.
27                 Stall uses equipment, located at the US Global office, that has the
28                  capacity to store or produce random or sequential telephone numbers to

                                              -2-                  3:19-cv-0366-AJB-AHG
                                 Defendant’s Motion to Dismiss Second Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 23-1 Filed 10/10/19 PageID.288 Page 4 of 9



 1                 be called and that includes autodialers and predictive dialers (each an
 2                 “automatic telephone dialing system” or “ATDS”). Id. ¶ 18.
 3                One of Stall’s strategies for marketing his real estate broker services is
 4                 placing telemarketing robocalls to those who have not consented to
 5                 receive such solicitations, including Plaintiff. Id. ¶ 17.
 6                More than a half dozen of Stall’s telemarketing robocalls were made to
 7                 Mr. Ewing after Stall knew of his desire to never be solicited via
 8                 telemarketing calls, which is also publicly known in this District. Id. ¶ 30.
 9                Mr. Ewing repeatedly asked Stall to stop calling. Id. ¶ 31.
10          Confusingly, Plaintiffs seem to simultaneously (and inconsistently) allege that it
11 was US Global (not Stall himself) who placed the calls:
12                US Global called home owners, including Plaintiff, to set “listing”
13                 appointments for Stall at the subject home, all within San Diego County
14                 where Stall does business as a license real estate broker. SAC ¶ N.
15                But for Stall ordering US Global to call Plaintiff for solicitation, US
16                 Global would never have called Plaintiff. Id. ¶ P.
17                US Global contacts persons and potential customers via telephone. Id. ¶
18                 U.
19          The Second Amended Complaint names US Global (who the Court held was a
20 necessary party) as a Defendant, but it appears that US Global has not been properly
21 served. On October 1, 2019, Plaintiffs filed a purported proof of service on a California
22 Judicial Council form POS-010 rather than the appropriate Federal form AO-441. ECF
23 No. 22. Plaintiffs’ proof of service does not indicate how the summons was allegedly
24 served on US Global (i.e., whether by personal service, service by mail, or otherwise). It
25 also does not indicate that the summons was prepared on a form supplied and signed by
26 the Clerk of Court, as required by the Federal Rules of Civil Procedure and the Civil
27 Local Rules for the United States District Court for the Southern District of California.
28

                                             -3-                  3:19-cv-0366-AJB-AHG
                                Defendant’s Motion to Dismiss Second Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 23-1 Filed 10/10/19 PageID.289 Page 5 of 9



 1                                     III.   ARGUMENT
 2 A.       Plaintiffs Failed to Join a Necessary Party
 3          In its Order dismissing the First Amended Complaint, the Court explained that
 4 Federal Rule of Civil Procedure 19(a) required dismissal because US Global was a
 5 necessary party who Plaintiff failed to join. Order at 8:8-9:2. Because the inclusion of
 6 US Global is required to enable the Court to afford complete relief and for the parties to
 7 fully protect their interests, the Court ordered that “US Global, and not solely
 8 Defendant Stall, must be provided with notice of the action and an opportunity to
 9 respond.” Id.
10          Despite the Court’s clear guidance, Plaintiffs have not filed a proper proof of
11 service of summons upon US Global. Though Plaintiffs filed a document on October 1,
12 2019 that purports to be a proof of service of summons upon US Global (ECF No. 22),
13 this document is defective. It does not satisfy Civil Local Rule 5.2, as it does not
14 indicate how (i.e. personal service, mail service, or other manner of service) or when
15 Plaintiff allegedly served US Global. Nor does this document demonstrate that US
16 Global was served with a summons signed by the Clerk of Court and bearing the Court’s
17 seal, as required by Federal Rule of Civil Procedure 4(a)(1)(F)-(G).
18          There is no excuse for Plaintiffs’ failure to demonstrate proper service as to
19 necessary party US Global. “[W]hile pro se litigants may be entitled to some latitude
20 when dealing with sophisticated legal issues, acknowledging their lack of formal training,
21 there is no cause for extending this margin to straightforward procedural requirements
22 that a layperson can comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109
23 (6th Cir. 1991). Anton Ewing is not a typical pro se litigant. He is a vexatious, serial
24 plaintiff who has repeatedly demonstrated that he knows how to properly serve process
25 and file proof of the same. Having purportedly earned a juris doctorate, he is not
26 disadvantaged by a “lack of formal training.” See Anton Ewing v. Oasis Media, No. 18-cv-
27 1455-LAB-JLB, at 1 (S.D. Cal. 2019 May 30, 2019) (ECF No. 82) (stating that Anton
28 Ewing represents that he has a law degree from the University of Arizona College of

                                             -4-                  3:19-cv-0366-AJB-AHG
                                Defendant’s Motion to Dismiss Second Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 23-1 Filed 10/10/19 PageID.290 Page 6 of 9



 1 Law and “[h]e is not in the same category as ordinary civil litigants whose unfamiliarity
 2 with applicable rules is more excusable.”).
 3           Assuming Plaintiffs are alleging that US Global called them on behalf of Stall (as
 4 noted in Section III.C below, it is not clear who Plaintiffs are alleging placed the calls at
 5 issue) the Court’s dismissal of Plaintiffs’ First Amended Complaint pursuant to Rule 19
 6 was consistent with the principle that “[i]t makes little sense to hold the merchant
 7 vicariously liable for a campaign he entrusts to an advertising professional, unless that
 8 professional is equally accountable for any resulting TCPA violation.” Gomez v. Campbell-
 9 Ewald Co., 768 F.3d 871, 879 (9th Cir. 2014). Indeed, Plaintiffs’ Second Amended
10 Complaint seeks an injunction prohibiting US Global from violating the TCPA and
11 “from ever contacting Plaintiff ever again in any manner whatsoever….” SAC Prayer ¶¶
12 C, G. Thus, the Court’s finding that it cannot afford complete relief without US Global
13 in the case is just as true now as when the Court dismissed Plaintiffs’ First Amended
14 Complaint for this exact reason. Plaintiffs’ Second Amended Complaint should
15 therefore be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(7).
16 B.        Plaintiffs do not Allege that Stark Answered any Phone Call from US
17           Global
             The Court dismissed Plaintiff Stark from the First Amended Complaint for lack
18
     of standing because “no mention is made of Stark every answering any specific phone
19
     call whatsoever.” Order at 5:1-2. There is still no mention of a specific phone call that
20
     Stark answered. Because Plaintiffs thus failed to comply with the Court’s Order, the
21
     Second Amended Complaint should be dismissed as to Stark pursuant to Federal Rule
22
     of Civil Procedure 12(b)(6).
23
24 C.        Plaintiffs’ Complaint does not Satisfy the Pleading Requirements of Rule
             8 and Disobeys Orders Issued by this Court and by the Honorable Larry
25           Alan Burns
26           After granting Plaintiffs leave to file a Second Amended Complaint, the Court
27 informed Plaintiffs that the allegations of the First Amended Complaint were
28 “redundant, conclusory, unnecessarily voluminous, and highly confusing.” Order at

                                                 -5-                  3:19-cv-0366-AJB-AHG
                                    Defendant’s Motion to Dismiss Second Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 23-1 Filed 10/10/19 PageID.291 Page 7 of 9



 1 11:14-15. The Court therefore gave Plaintiffs clear warning that “any amended
 2 complaint filed by Plaintiff must comply with Rule 8’s ‘short and plain statement’ clause
 3 and the cited caselaw.” Id. at 11:8-18 (citing Hatch v. Reliance Ins. Co., 758 F.2d 409, 415
 4 (9th Cir. 1985) (holding that dismissal is proper where a complaint is confusing,
 5 conclusory, and unnecessarily voluminous) and McHenry v. Renne, 84 F.3d 1172, 1177-80
 6 (9th Cir. 1996) (holding that dismissal is proper where a complaint is “argumentative,
 7 prolix, replete with redundancy, and largely irrelevant. . . .”)).
 8           Plaintiffs did not heed the Court’s instruction. The Second Amended
 9 Complaint is an impenetrable entanglement of irrelevant, redundant, conclusory,
10 inconsistent, and confusing allegations. To wit, many paragraphs of the Second
11 Amended Complaint are conclusory. E.g., SAC ¶¶ C, E, K, P, AA, HH, II, NN, 16.
12 Many of the paragraphs are redundant. E.g., compare ¶¶ C, K, HH, II, JJ; compare ¶¶ B, R,
13 S, T, CC. Many are irrelevant. E.g., EE, FF, GG, LL, MM. Remarkably, Plaintiffs’
14 Second Amended Complaint (at ¶ GG) even references settlement communications with
15 Stall that the Court sua sponte recognized as impertinent and therefore struck from
16 Plaintiffs’ previous opposition brief. Order at 7:11-15.
17           The biggest problem presented by the haphazard nature of the Second
18 Amended Complaint is that it fails to clearly and consistently articulate how, exactly,
19 Stall participated in the alleged phone calls. Some paragraphs seem to allege that Stall
20 placed the alleged calls himself. E.g., SAC ¶ 13 (alleging that “Defendant Stall placed
21 repeated automated telephone calls to Plaintiff Ewing’s cell phone . . . .”); Id. ¶ 18 (“Stall
22 uses [automatic dialing] equipment, located at the US Global office ….”); Id. ¶ 31 (“Mr.
23 Ewing repeatedly asked Stall to stop calling.”). Other paragraphs seem to allege
24 (inconsistently) that it was US Global, not Stall himself, that placed the calls. E.g., SAC
25 ¶¶ A, B, D (Alleging that Stall is a California real estate broker who hired US Global to
26 make telemarketing calls on his behalf); Id. ¶ N (“US Global called home owners,
27 including Plaintiff, to set ‘listing’ appointments for Stall at the subject home, all within
28 San Diego County where Stall does business as a license real estate broker”); Id. ¶ P

                                              -6-                  3:19-cv-0366-AJB-AHG
                                 Defendant’s Motion to Dismiss Second Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 23-1 Filed 10/10/19 PageID.292 Page 8 of 9



 1 (“But for Stall ordering US Global to call Plaintiff for solicitation, US Global would
 2 never have called Plaintiff.”). Nor is it even clear who, exactly, is suing Stall in this latest
 3 complaint. The Second Amended Complaint lists Anton Ewing and Collette Stark in
 4 the caption, thus suggesting that Stark is still a Plaintiff. Yet only Ewing’s name is
 5 included in the “parties” section (SAC ¶¶ 3-5) and the word “plaintiff” (singular) rather
 6 than “plaintiffs” (plural) is used in the caption and throughout the pleading, suggesting
 7 that only Ewing remains as a Plaintiff.
 8           In short, Plaintiffs’ incoherent pleading disregards the Court’s instructions and
 9 does not satisfy the basic requirements of Rule 8. Absent dismissal, Plaintiffs’ disregard
10 of “Rule 8’s requirement of simplicity, directness, and clarity” would force Stall to incur
11 unwarranted expense in discovery to flush out exactly who is suing him and why.
12 McHenry, 84 F.3d at 1178. The Ninth Circuit has recognized that this style of pleading
13 thus has the pernicious effect of promoting “settlements based on the anticipated
14 litigation expense rather than” the merits of the case. Id. Furthermore, in an order
15 issued on May 29, 2019, the Honorable Larry Alan Burns ordered that “for a period of
16 36 months from the date this order is issued, Ewing must file a copy of this order along
17 with any new pro se pleading he files in this District.” Anton Ewing v. Oasis Media, No.
18 18-cv-1455-LAB-JLB, at 1 (S.D. Cal. 2019 May 30, 2019) (ECF No. 82) (“Judge Burns’
19 Order”). The Second Amended Complaint is a new pleading (which purports to add a
20 new party as a defendant) filed by Ewing within thirty-six months of Judge Burns’
21 Order. In the Court’s Order granting Stall’s motion to dismiss the First Amended
22 Complaint, the Court reminded Ewing of his obligation to comply with Judge Burns’
23 Order if he filed another amended pleading. Order at 11:19-21.
24           But, contrary to Judge Burns’ and this Court’s clear instruction, Ewing neglected
25 to file a copy of Judge Burns’ Order along with this new pleading. Plaintiffs’ Second
26 Amended Complaint should therefore be dismissed pursuant to Federal Rules of Civil
27 Procedure 12(b)(6), 8(a), and 41(b) (providing for involuntary dismissal where, as here, a
28 plaintiff fails to comply with a court order or a Federal Rule of Civil Procedure).

                                              -7-                  3:19-cv-0366-AJB-AHG
                                 Defendant’s Motion to Dismiss Second Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 23-1 Filed 10/10/19 PageID.293 Page 9 of 9



 1 D.        Leave to Amend Should be Denied
 2           Because Plaintiffs have already had three chances to file a proper complaint, and
 3 because the Court’s Order provided them clear guidance as to what successful
 4 amendment requires, leave to amend should be denied. See Rutman Wine Co. v. E. & J.
 5 Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (affirming dismissal of a second amended
 6 complaint without leave to amend because the second amended complaint failed to cure
 7 deficiencies addressed in the court’s order dismissing the first amended complaint).
 8 Indeed, the Court informed Plaintiffs (1) that Stark needed to allege she answered a
 9 specific call (Order at 4:12-5:7); (2) that Plaintiffs should not make reference to
10 settlement communications with Stall’s attorney (Id. at 6:20-7:6); (3) that Plaintiffs
11 needed to provide necessary party US Global with notice of the action and an
12 opportunity to respond.” (Id. at 8:8-9:2); and (4) that Plaintiffs needed to provide a short
13 and plain statement of the case and refrain from redundant, irrelevant, conclusory, and
14 confusing allegations (Id. at 11:8-18). As explained above, Plaintiffs failed to heed any of
15 this guidance. Plaintiffs have thus demonstrated that any further amendment would be
16 futile (and a waste of judicial resources) and dismissal with prejudice is therefore proper.
17                                     IV. CONCLUSION
18           For the foregoing reasons, Stall respectfully requests that the Court dismiss the
19 Second Amended Complaint with prejudice.
20
21 Dated: October 10, 2019                          FITZGERALD KNAIER LLP
22
                                                    By: s/ Keith M. Cochran
23
                                                        Keith M. Cochran, Esq.
24                                                      Attorney for Defendant
                                                        Stuart Stall
25
26
27
28

                                              -8-                  3:19-cv-0366-AJB-AHG
                                 Defendant’s Motion to Dismiss Second Amended Complaint
